Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-3, 5-6, 8-10, 12, 14-20 are pending.  Claims 17-20 stand withdrawn.
Priority
Instant application 16217194, filed 12/12/2018 claims benefit as follows:

    PNG
    media_image1.png
    71
    379
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In the response received 07/05/2022, Applicant amended the claims by bringing in the limitations of claim 13 into claim 1.  In view of the amendment, the 112 first paragraph rejection is withdrawn.
With respect to the 103 rejection, Applicant argues that in view of the amendment, the ‘454 publication fails to teach a compound having 9-60 single 6-membered aromatic rings, and further that the ‘454 publication fails to teach compounds having both an HT group and an ET group since the amended claims require both groups.  In view of the amendment, the 103 rejection of record is withdrawn.
In view of the amendment and argument, the 102 rejection of record is withdrawn.
With respect to the 112 second paragraph rejections, Applicant argues that the amended claims resolve the issue of the single bond not making chemical sense.  After reconsideration, the rejection is maintained because the amended claims allow for the limitations (L11a)a11a as a single term.  The claims also allow for a11a for example to be 1-4.  Thus a portion of the single bond expression can vary from 1 to 4.  It is unclear how a portion of a single bond expression can vary from 1 to 4 and not the entire expression.  Does this mean that multiple single bonds can be present such that the expression allows for multiple single bonds to be present? Or can there be single bonds stacked on one another to be a double or triple bond?  In such a case a value of 4 would lead to a valency issue.  The claim is unclear for at least these reason.  Thus, the rejection is maintained.  The dependent claims do not resolve the issues.
In view of the amendment to require specific groups for “L”, the 112 second paragraph rejection due to this issue is withdrawn.
In view of amendment, Examiner’s expanded his search and identified additional art.  The art reads on structure 1-1 of instant claim 1 wherein X = S and O.  Claim 5-6, 8-10, and 12 are withdrawn as not reading on an expanded specie. 

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016149473 (“the ‘473 publication”, made of record on the IDS, machine translation from Google patents attached).
This rejection applies to the expanded specie wherein the core is 1-1 and X = O and S.
The ‘473 publication teaches for example:

    PNG
    media_image2.png
    330
    322
    media_image2.png
    Greyscale
.
Or, 

    PNG
    media_image3.png
    293
    275
    media_image3.png
    Greyscale
.
Each genus above meets the limitations of 1-1 of amended claim 1.  In this case, (L11)a11 and (L12)a12 are L1 and L2 respectively and ET is a heteroaryl, and HT is a carbazole.
Further, the ‘473 publication teaches species having these structures.  For example:

    PNG
    media_image4.png
    559
    889
    media_image4.png
    Greyscale
, 
at [189-192] for H2, and P2 at [232-235].  Some example depicted in the cut and pasted tables are found herein.

    PNG
    media_image5.png
    530
    832
    media_image5.png
    Greyscale

Thus, the ‘473 publication teaches an overlapping core, overlapping HT and ET having drawn a carbazole and a 6 membered heterocycle respectively.  Further, there are species that only differ in the number of six membered rings. 
The ‘473 publication fails to teach an example having 9 to 60 single six membered rings.
However, there are species taught having at least 5 aryl rings, and each of the additional groups are allowed to overlap with a C6 aryl compound.  For example, the ‘473 publication teaches that R’, Ar1 and Ar2 are “…aryl group having 6 to 30 ring carbon atoms”, L1 is “…arylene having 6 to 30 ring carbon atoms”, L2 is “…arylene having 6 to 30 ring carbon atoms”, R1 and R2 are independently “…an aryl group having 6 to 30 ring carbon atoms”, for example.  Still further, the ‘473 publication teaches:
The aryl group having 6 to 30 ring carbon atoms (also referred to as an aromatic hydrocarbon ring group) represented by R ′, Ar 1 or Ar 2 may be non-condensed or condensed, for example, Phenyl group, naphthyl group, anthryl group, phenanthryl group, pyrenyl group, chrysenyl group, biphenyl group, terphenyl group, quarterphenyl group, fluoranthenyl group, triphenylenyl group, fluorenyl group, azulenyl group, acenaphthenyl group, indenyl group, And indenofluorene ring.
Thus, the ‘473 publication suggests 1 to 4 single 6 membered rings per substitution pattern as each variable (phenyl and H are taught in the species; biphenyl, terphenyl and quarterphenyl are suggested alternatives).
It would have been prima facie obvious to arrive at the instant claims because structurally similar compounds are expected to have similar properties.  In this case, the ‘473 publication teaches a genus that overlaps with the instant claims and the ‘473 publication teaches the same utility.  Further, the ‘473 publication teaches species having ate least 5 aromatic rings and then teaches alternatives for the C6-C30 groups which include biphenyl, terphenyl, quarterphenyl.   One could substitute known phenyl rings with quarterphenyl or terphenyl and increase the number of 6-member aromatic rings.  Alternatively, one could start at one of the species and substitute alternative groups in the place of a hydrogen and replace these groups with an C6-C30 groups to arrive at the 9 to 60 single 6-membered rings.  One skilled in the art would expect success in the substitution because the genus links the structures therein as having electroluminescent properties.
With respect to dependent claims, if one applies the rationale above one could arrive at compounds having 10 to 30 single 6-membered rings because each of the substitution position can have up to 3-4, 6-membered aromatic ring (terphenyl, quarterphenyl).  Given this rationale the compounds would have overlapping weights.
With respect to claims 15-16, the ‘473 publication teaches devices and layers with host materials that would make compositions (see organic EL elements for example).

Maintained Rejection
Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amended the claims to allow for example (L11a)a11a -- the entirety of the expression -- to be a single bond.  Then later in the claim, the claims recites that  a11a can be 1-4.  Either, it does not make chemical sense to have 2-4 single bonds attached to ET or R18, or there is an inconsistency in that a single bond as the entire expression ranges from 1 to 4, and it is unclear what this means.  Does this mean that multiple single bonds can be attached?  The terms do not make chemical sense.  Thus, the rejection is maintained.

Conclusion
	Claim 14 is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622